Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	1.	This action is in response of to an amendment filed on April 5, 2021. Claims 5 and 6-11 are withdrawn. Claims 1-4 and 12-15 are pending.  Claims 1-4 and 12-15 represent METHOD FOR CONFIGURING, MONITORING OR SUPERVISING A HOME AUTOMATION INSTALLATION.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-4 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ansari et al. U.S. 20150074259.

Ansari teaches the invention as claimed including multi-services application gateway and system employing the same(see abstract).

As to claim 1, Ansari teaches a configuration method of a home automation installation comprising at least one home automation device and at least one central control unit (gateway), the at least one home automation device being prone to 
reception of at least one configuration message relating to a location identifier of the at last one home automation device according to the at least one local first communication protocol (paragraph 69) and to: 
a type of the at least one home automation device (paragraph 69); and/or 
at least one definition of a function or of a group of functions of the at least one home automation device according to the at least one local said first communication protocol; and/or  at least one definition of a state variable or of a group of state variables of the at least one home automation device according to the at least one local first communication protocol obtainment of a location identifier of the at least one home automation device according to a target second communication protocol registration of correspondence between the location identifier of the at least one home automation device according to the at least one local first communication protocol and the location identifier of the at least one home automation device according to the target second communication protocol (paragraph 69); 
registration of the at least one type of the at least one home automation device (paragraph 54); and/or of the at least one definition of a function or of a group of functions of the at least one home automation device and/or of the at least one definition of a state variable or of a group of state variables of the at least one home automation device; and/or of a function conversion rule arranged to convert the definition of the at least one GER3065US2function or group of functions according to the at least one 

As to claim 2, Ansari teaches the configuration method according to claim 1, further comprising the following step: obtainment of at least one function conversion rule arranged to convert the definition of the at least one function according to the at least one local first communication protocol into at least one definition of a function according to the target second communication protocol and/or of a state conversion rule arranged to convert the definition of the at least one state variable according to the at least one local first communication protocol into at least one definition of a state variable

As to claim 3, Ansari teaches the configuration method according to claim 1, further comprising the following step: - definition of an action to carry out at least partially by the central control unit in correspondence with a function according to the target second communication protocol corresponding to the location identifier (paragraph 69).  

As to claim 4, Ansari teaches the configuration method according to claim 1, wherein a conversion step comprises restriction of the requested function or banning of a command/function to be carried out (paragraph 71).  

As to claim 12, Ansari teaches the configuration method according to claim 2, further comprising the following step: definition of an action to carry out at least partially by the central control unit in correspondence with a function according to the target second communication protocol corresponding to a location identifier (paragraph 69).  

As to claim 13, Ansari teaches the configuration method according to claim 12, wherein a conversion step comprises restriction of 

As to claim 14, Ansari teaches the configuration method according to claim 2, wherein a conversion step comprises restriction of 

As to claim 15, Ansari teaches the configuration method according to claim 3, wherein a conversion step comprises .  


Response to Arguments
3.	Applicant's arguments filed April 5, 2021 have been fully considered but they are not persuasive. 

Ansari does not teach or disclose a reception of at least on configuration message relating to a location identifier of the at least one home automation device as the location is sent to an SIP directory server different from the gateway. Furthermore, Ansari does not disclose a configuration message or a location identifier according to a target second communication protocol. Paragraph [0069] does not disclose any location identifier.
Therefore, Ansari, does not disclose a least one definition of a state variable of a group of state variables of the at least one home automation device according to at least one first communication protocol as the device state of Ansari is not defined according to a communication protocol.
As such, Ansari does not discloses a conversion of at least one state variable. Therefore, Ansari fails to teach or disclose all of the limitations of claim 1.
Still further and thanks to the arrangements, as claimed, it is possible to set up a publication of a location identifier, according to the target second communication protocol for home automation devices that can communicate only according to a local or proprietary first protocol, without having to make changes on this at least one device, and thus link this at least one device with other nodes of a network defined according to the second communication protocol (see paragraph [0016] of the present application).

As to the above Applicant arguments, Examiner respectfully disagrees.
In paragraph 69, Ansari teaches “in support of the gateway primary processing for handling all aspects of the digital home as described herein with respect to FIGS. 1A-1B(2), the Gateway Appliance provides the interfaces to the following in-home device: 1) an interface to the Digital Media Adapter (DMA) 35b for television (TV) enabling bidirectional wireline or wireless communication. This interface supports several functions for multiple services including, but not limited to: media (video and music) by enabling the transfer of media (video and music) to the TV via a peer and presence messaging protocol: voice services by providing for Called Line ID and for voice mail control; and provide Home Automation Services including obtaining status and control of networked home automation devices, 2) a bidirectional wireline or wireless interface to a PC device for supporting the transfer of media (video and music) to the computer for storage and viewing; for supporting voice services, e.g., by providing for calls from SIP soft clients; for file sharing via a peer and presence messaging protocol notification, file back-up, and home storage functions, this interface will provide for the bidirectional moving of files; and for Home  Automatoin Services, it will provide status and control of networked home automation device, 3) a unidirectional wireline or wireless Media Streamer interface for enabling the sending of audio content to a Media Streamer, which in turn will provide the audio to a receiver/amplifier of a Home Sound System (stereo or digital multi-channel); 4) a unidirectional wireline or wireless Internet Radio Interface that provides for sending of audio content to an Internet Radio; 5) a unidirectional wireline or wireless interface to a Portable Media Player (PMP) that provides for sending audio content to a PMP; 6) a bidirectional Phone Adapter/PSTN Gateway (PAPG) Interface that provides for configuring and registering of the PAPG with the gateway appliance via exemplary 
In the above paragraph, because of the and/or transition word, Ansari needs to disclose only one limitation not all to teach the claimed invention. In this case, Ansari either teaches at least one of the argued limitations, therefore Ansari teaches the Applicant’s claimed invention, therefore the rejection is maintained.
Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EL HADJI M SALL/Primary Examiner, Art Unit 2457